          Case 4:20-cv-05064-SMJ   ECF No. 17   filed 08/06/20   PageID.112 Page 1 of 2

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


1
                                                                     Aug 06, 2020
                                                                         SEAN F. MCAVOY, CLERK
2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     LILY A. PARNELL,                            No.   4:20-cv-05064-SMJ
5
                                Plaintiff,       ORDER ADOPTING STIPULATED
6                                                PROTECTIVE ORDER
                   v.
7
     CH2M HILL PLATEAU
8    REMEDIATION COMPANY,
     a Washington for-profit corporation,
9    and CONNIE SIMIELE,

10                              Defendants.

11

12           Pursuant to Federal Rule of Civil Procedure 26(c) and the stipulation of the

13   parties, the parties’ stipulated motion for a protective order, ECF No. 16, is

14   GRANTED and the stipulated protective order is ACKNOWLEDGED,

15   APPROVED, and INCORPORATED in this Order by reference.

16   //

17   //

18   //

19   //

20   //




     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
       Case 4:20-cv-05064-SMJ     ECF No. 17   filed 08/06/20   PageID.113 Page 2 of 2




1          Any party wishing to file a document under seal must first obtain leave of the

2    Court. See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

3    2006).

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 6th day of August 2020.

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 2
